Citation Nr: 1634005	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  09-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of a total right knee replacement (formerly degenerative joint disease of the right knee), evaluated at 20 percent disabling prior to June 19, 2007 and 30 percent from August 1, 2008 to present, with a temporary 100 percent rating from June 19, 2007 to July 31, 2008 for knee replacement surgery.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	National Association of County
	Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1979 and from April 1980 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which continued the Veteran's 20 percent evaluation for degenerative joint disease of the right knee until June 19, 2007, assigned a temporary 100 percent evaluation for prosthetic replacement of the Veteran's right knee joint from June 19, 2007 to July 31, 2008, and assigned a 30 percent evaluation for residuals of a total right knee replacement from August 1, 2008.  Jurisdiction later transferred to the RO in Newark, New Jersey. 

In a December 2008 rating decision, the RO in Newark, New Jersey continued the 30 percent rating assigned for residuals of a total right knee replacement from August 1, 2008.

In October 2009, the Veteran testified during a personal hearing at the RO in October 2009, and at a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  Transcripts of these hearings are associated with the claims file. 

In January 2011, the Board remanded this case for further evidentiary development.  In September 2011, the Board found that a claim for a TDIU had been raised by the record as part and parcel of the claim for an increased disability rating for the service-connected right knee disability, and that it had jurisdiction over the issue per the Court of Veterans Appeals holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded both issues for additional development.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his service-connected right knee disability, currently classified as residuals of total right knee replacement, formerly degenerative joint disease.  

In the September 2011 remand, the Board directed that the AOJ provide the Veteran with notice of what is required to demonstrate entitlement to a TDIU, obtain relevant previously-identified outstanding VA treatment records, request clarification from the Veteran as to the location and dates of his behavioral health treatment, request that he provide documents such as work evaluations from his former employer supporting his assertions of occupational impairment from his right knee disability, and schedule the Veteran for a VA examination to determine the impact of his service-connected disability on his ability to obtain and maintain gainful employment. 

Pursuant to the remand directives, the AOJ sent the Veteran a notice letter of the evidence needed to demonstrate entitlement to a TDIU on both schedular and extraschedular bases in November 2015, and obtained and associated previously outstanding VA treatment records dating from September 2005 to the present with the claims file.  However, although it appears that a letter was sent to the Veteran's address of record in November 2015 requesting the aforementioned documents and clarification as to his behavioral health treatment, the letter in question was returned as undeliverable, with a notation that the PO Box to which it was addressed was closed.  There is no indication that other mailings sent to this address more recently have been returned as undeliverable.  The Board notes that in an Authorization for Release of Information dated in June 2014, the Veteran listed an address that is different than the one most recently used by VA.

Additionally, the record contains a Compensation and Pension Exam Inquiry printout stating that a knee and lower leg examination was requested in November 2015, but that it was cancelled in December 2015 because the Veteran failed to report to the exam.  The Board notes that the address listed at the top of this printout differs from the address most recently used to send him various notices with respect to the appeal, but matches the address used by the Veteran in the authorization dated in June 2014.  Further, as a copy of the letter sent to the Veteran notifying him of the date and time of the examination is not of record, the Board cannot be certain to which address the notice was sent.

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In that the record does not indicate that an additional attempt was made to contact the Veteran and obtain the documents and information indicated in the remand instructions, the Board finds that there has not been substantial compliance with its September 2011 remand directives, and remand is required.  

The Board further notes that the most-recent VA examination dates from September 2008, and thus is nearly eight years old.  At the September 2010 Board hearing, the Veteran testified that his condition had worsened, he was having trouble walking, and he was trying to secure a wheelchair to provide him with additional mobility.     The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, an additional VA examination should be provided to assess the current severity and manifestations of the Veteran's service-connected right knee disability and resulting limitations on his occupational functioning.  

The Board further notes that a recent panel decision by the Court held that 38 C.F.R. § 4.59 requires that VA examination of the joints include "the results of range of motion testing 'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.'"  Correia v. McDonald, __ Vet App. __ 2016 WL 3591858 *10 (July 5, 2016).  As there is no indication that testing under all of these conditions has been performed for the right knee, the AOJ should take care to ensure that any future examination provided includes testing for pain under such conditions. 

Finally, as the Board is remanding this case for further development, the AOJ should obtain updated VA treatment records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Upon confirming the Veteran's current address, resend to the Veteran and his representative the letter requesting that the Veteran provide any documents, such as work evaluations from his former factory employer, that tend to support his claim that his right knee disability interfered with his occupational performance, and/or the necessary information/forms such that VA may request such evidence from his former employer(s), as well as clarification as to the dates and the type of provider (VA or private) of treatment received from the Crisis Center and Trenton Behavioral Health Care Center.  Obtain the indicated records.

2.  Obtain any outstanding relevant VA treatment records, including any from August 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After completing the above, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of his service-connected right knee disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right knees and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following four conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment of the right knee due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of the right knee due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the right knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and instability of the right knee and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

In reaching a conclusion, the examiner should comment upon the Veteran's use of any assistive devices.

e.  Comment on the functional impact of the Veteran's right knee disability on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim or claims. 38 C.F.R. §§ 3.158, 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder, and it must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as necessary.

6.  After completing the above, conduct any additional development deemed necessary, then readjudicate the Veteran's claims of entitlement to an increased disability rating for service-connected right knee disability and entitlement to a TDIU in light of the expanded record.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.



	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




